DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive.
The applicant argues that Suzuki does not teach wherein the reference region is determined, based on the reference information, as one of three candidate regions predefined in a decoding apparatus, wherein a first candidate region of the three candidate regions includes a top neighboring region to the current block and a top-right neighboring region to the current block, wherein a second candidate region of the three candidate regions includes a left neighboring region to the current block and a bottom-left neighboring region to the current block, and wherein a third candidate region of the three candidate regions includes the top neighboring region to the current block and the left neighboring region to the current block (Remarks of June 23, 2021, page 5).  The examiner respectfully disagrees.  Suzuki discloses using multiple neighboring blocks for prediction (column 12 lines 4 – 20).  The blocks that are included on the top, left, top-right, bottom-left are used a potential candidates (column 25 lines 5 – 13).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 - 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 10,063,855, hereafter Suzuki).
As per claim 1, Suzuki discloses a method for decoding video data, the method comprising:
decoding reference information about a current block from a bitstream, wherein the reference information specifies a position of a reference region used to predict the current block (column 17 lines 1 – 18, 45 – 53, and column 18 lines 5 – 17);
determining the reference region for the current block, based on the reference information, wherein the reference region is a pre-reconstructed region spatially adjacent to the current block (column 17 lines 45 – 53 and column 18 lines 5 – 17); and
predicting the current block based on the reference region (column 18 lines 18 – 33);
wherein the reference region is determined, based on the reference information, as one of three candidate regions predefined in a decoding apparatus,
wherein a first candidate region of the three candidate regions includes a top neighboring region to the current block and a top-right neighboring region to the current block, wherein a second candidate region of the three candidate regions includes a left neighboring region to the current block and a bottom-left neighboring region to the current block, and wherein a third candidate region of the three candidate regions includes the top neighboring region to the current block and the left neighboring region to the current block (column 12 lines 6 – 20 and column 25 lines 5 – 13).
As per claim 6, Suzuki discloses the method of claim 1, wherein the current block is predicted using only some pixels, not all of pixels in the reference region (column 12 lines 34 – 40).
claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487